Case 4:19-cv-01096 Document 77 Filed on 03/09/20 in TXSD Page 1 of 6

United States Court of Appeals

United States Courts FIFTH CIRCUIT
Southern District of Texas OFFICE OF THE CLERK
LYLE W. CAYCE FILED TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
March 06, 2020 Suite 115

NEW ORLEANS, LA 70130

David J. Bradley, Clerk of Court
March 06, 2020

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-20035 Natl Shipg Co Saudi Arabia v. Valero Marketing

& Supply Co.
USDC No. 4:19-CV-1096

The court has granted the motion to supplement the record in this

case. The originating court is requested to provide us with a
supplemental electronic record consisting of the documents
outlined in the attached motion. Counsel is reminded that any

citations to these documents must cite to the supplemental
electronic record.

Sincerely,

LYLE W. CAYCE, Clerk
lpn Mm

f

By:
Jann M. Wynne, Deputy Clerk
504-310-7688

 

Attachment

Mr. David J. Bradley, Clerk
Mr. Zachary Cain

Mr. Keith Bernard Letourneau
Mr. Stephen Edward Scheve
Mr. Robert Alan York
Case 4:19-cv-01096 Document 77 Filed on 03/09/20 in TXSD Page 2 of 6

Case No. 20-20035

UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

THE NATIONAL SHIPPING COMPANY OF SAUDI ARABIA,
Plaintiff

Vv.

VALERO MARKETING AND SUPPLY COMPANY,
Defendant-Third Party Plaintiff - Appellant

V.

TRAFIGURA TRADING LLC,

Third Party Defendant - Appellee

 

On Appeal from the United States District Court,
Southern District of Texas—Houston Division
Civil Action No. 4:19-cv-1096; Chief Judge Lee H. Rosenthal, Presiding

 

APPELLANT’S UNOPPOSED MOTION
TO SUPPLEMENT THE RECORD

For immediate. consideration by the Clerk
pursuant to Circuit Rule 27.1, 27.1.11 and 27.4

 

KEITH B. LETOURNEAU
JEREMY A. HERSCHAFT
ZACHARY R. CAIN

BLANK ROME LLP

717 Texas Avenue, Suite 1400
Houston, Texas 77002

(713) 228-6601

Counsel for Appellant

141517.06512/122749678v.1
Case 4:19-cv-01096 Document 77 Filed on 03/09/20 in TXSD Page 3 of 6

Following the filing of the notice of appeal, the electronic record on appeal
was prepared by the clerk, with filings through January 27, 2020 being included. On
March 3, 2020, the district court issued the attached order, which provided in
pertinent part as follows:

The court grants Valero’s motion for clarification. There is no Rule

14(c) tender that overcomes the arbitration and forum-selection clauses

at issue in this case. As a result, Trafigura is no longer a party to this

litigation.

ARGUMENT AND AUTHORITY

The federal appellate rules permit supplementation of the record on appeal
“lilf anything material to either party is omitted from or misstated in the record...”
Fed. R. App. P. 10(e)(2)(C). Further, “[a]ppellate courts have the inherent equitable
authority to supplement the record on appeal.” United States ex rel. Minna Ree
Winer Children’s Class Trust v. Regions Bank of La., 110 F.3d 794, No. 96-30581, at
*3 (Sth Cir. Mar. 13, 1997) (unpublished) (citing Ross v. Kemp, 785 F.2d 1467,
1474-75 (11th Cir. 1986)); see also Gibson v. Blackburn, 744 F.2d 403, 405 n.3 (Sth
Cir. 1984).

Here, the district court’s recent order is directly relevant to the issue presently
on appeal and was not available at the time the record was prepared. Its inclusion in
the record would not change any facts or arguments that will be raised by the parties

to the appeal — instead, it only removes any ambiguity of intent from the district

court’s opinion that is the subject of this appeal. This clarification would be of value

141517.06512/122749678v.1
Case 4:19-cv-01096 Document 77 Filed on 03/09/20 in TXSD Page 4 of 6

to the Court of Appeals as it considers the merits of the appeal.
REQUEST FOR IMMEDIATE CONSIDERATION

This motion does not qualify as an emergency under the terms of Circuit Rule
27.3. However, Valero’s appellate brief is due for filing on March 16, 2020, and
Valero submits that it would be best if the record on appeal was supplemented prior
to that time so that it may properly cite to the full (supplemented) record on appeal.
See Circuit Rule 27.4. Valero also notes that Appellate Rule 27(b) permits action on
a procedural motion “at any time” and that Circuit Rule 27.1.11 identifies
supplementation of the record as a procedural motion which the Clerk is authorized
to rule upon.

CONCLUSION

For the foregoing reasons, Defendant/Third-Party Plaintiff/Appellant Valero

Marketing and Supply Company respectfully requests that the record on appeal be

supplemented to include the district court’s order dated March 3, 2020.

141517.06512/122749678v.1
Case 4:19-cv-01096 Document 77 Filed on 03/09/20 in TXSD Page 5 of 6

Houston, Texas Respectfully submitted,
March 5, 2020 BLANK ROME LLP

/s/ Keith B. Letourneau

Keith B. Letourneau

State Bar No. 00795893
Federal I.D. No. 20041
Jeremy A. Herschaft

State Bar No. 24091970
Federal I.D. No. 1450990
Zachary R. Cain

State Bar No. 24078297

Fed. I.D. No. 1829905

717 Texas Avenue, Suite 1400
Houston, Texas 77002
Telephone: (713) 228-6601
Facsimile: (713) 228-6605
kletourneau@blankrome.com
jherschaft@blankrome.com
zcain@blankrome.com

 

Attorneys for Valero Marketing and
Supply Company

CERTIFICATE OF SERVICE

I certify that I filed the foregoing Motion on March 5, 2020, electronically, and
that a true and correct copy of the foregoing will be served on counsel of record via
the Electronic Case Filing System of the United States Court of Appeals for the Fifth
Circuit.

/o Keith B. Letourneau
Keith B. Letourneau

141517.06512/122749678v.1
Case 4:19-cv-01096 Document 77 Filed on 03/09/20 in TXSD_ Page 6 of 6

CERTIFICATE OF COMPLIANCE

1. This motion complies with the type-volume limitations of FED. R. App. P.
32(g) and FED. R. App. P. 27(d)(2) because it contains only 597 words
excluding the exempted portions of the motion.

2. This motion complies with the typeface requirement of FED. R. App. P.
32(a)(5) and the type style requirements of FED. R. App. P 32(a)(6) because it
has been prepared in proportionally spaced typeface using Word 2016 in 14-
point font, Times New Roman.

/o Keith B. Letourneau
Keith B. Letourneau

141517.06512/122749678v.1
